UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jena Adams,                                                              3/19/2020

                                Plaintiff,
                                                            1:19-cv-10468 (LTS) (SDA)
                    -against-
                                                            ORDER
 Dorothea Knitting Mills Limited, et al.,

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The previously scheduled telephonic initial conference on March 31, 2020 at 2:00 p.m.

(see ECF Nos. 13, 15, 20) go forward as previously scheduled, but the parties shall each separately

call (888) 278-0268 (or (214) 765-0479) and enter access code 6489745 at the scheduled time.

         This Order supersedes the calling instructions previously provided.

SO ORDERED.

DATED:         New York, New York
               March 19, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
